Citation Nr: 0708864	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  What evaluation is warranted for tinnitus from September 
7, 2001?

2.  What evaluation is warranted from September 7, 2001, for 
a hearing loss disorder?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The rating decision granted entitlement to 
service connection for tinnitus, and assigned a 10 percent 
evaluation, effective from September 7, 2001.  It also, in 
granting service connection for hearing loss, assigned a 
noncompensable rating effective from September 7, 2001.  The 
veteran expressed his dissatisfaction with the initially 
assigned ratings, and this appeal ensued.

Regarding each claim the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
 Inasmuch as these issues were all placed in an appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies. 
 Hence, the Board has restyled these issues.


FINDINGS OF FACT

1.  From September 7, 2001, the veteran has never had worse 
than Level II hearing acuity in either ear.

2.  Since September 7, 2001, the veteran's bilateral tinnitus 
has been assigned a 10 percent rating, the maximum schedular 
rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus 
since September 7, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (Code) 
6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  From September 7, 2001, a compensable rating for 
bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Code 6100. (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in an April 2006 letter fulfills the 
provisions of 38 U.S.C.A. § 5103(a), and also provided notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  The claims were 
readjudicated in a November 2006 supplemental statement of 
the case. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations which provide pertinent medical 
evidence sufficient to evaluate the severity of the service-
connected disabilities at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Laws and Regulations/Factual Background/Analysis

Bilateral Tinnitus

As noted, this appeal arises from the initial 10 percent 
rating assigned with the grant of service connection in 
December 2001.  The February 2003 statement of the case 
informed the veteran that a higher rating was not assigned 
because there was no provision for the assignment of rating 
in excess of 10 percent (in effect, informing the veteran 
that a separate 10 percent evaluation for tinnitus of each 
ear was not assignable).  The veteran appealed.  While the 
veteran's tinnitus has remained essentially static throughout 
the appeal period, and while staged ratings are not 
indicated, as discussed more fully below, VA regulations 
preclude an evaluation in excess of a single 10 percent for 
tinnitus.

The report of a November 2001 VA audiology examination 
includes a reference to complaints regarding tinnitus made by 
the veteran.  The examiner commented that tinnitus is a 
subjective complaint, and that no objective measures exist to 
validate its presence or absence.  Similar findings were 
noted as part of VA audio evaluations conducted in December 
2004 and September 2006.  

The veteran's accredited representative, in December 2005, 
argued that the veteran was entitled to a 10 percent rating 
for tinnitus for each ear.  See Statement of Accredited 
Representative in Appealed Case.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, 
which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims, as here, in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent was sought.



In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Code 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under Code 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Code 6260 in effect prior to 
June 2003 precludes an evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
for separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hearing Loss

The veteran's bilateral hearing was noted to have decreased 
during his military service.  See July 1971 treatment record. 

On VA audiological evaluation in November 2001, the veteran 
complained of decreasing bilateral auditory acuity.  
Audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
30
80
95
LEFT
25
35
85
90

The average puretone thresholds were 59 decibels in both 
ears.  Speech audiometry revealed that speech recognition 
ability was 100 for both ears.  Bilateral sloping to profound 
sensorineural hearing loss was diagnosed.  

Service connection was granted for hearing loss by the RO in 
December 2001.  A noncompensable evaluation was assigned, 
pursuant to Diagnostic Code (Code) 6100, effective from 
September 7, 2001.  The veteran perfected an appeal.  

On VA audiological evaluation in December 2004 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
35
80
90
LEFT
20
40
85
90

The average puretone thresholds were 56 decibels, right ear, 
and 59 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 88 percent in the right ear 
and 94 percent in the left ear.  Bilateral sensorineural 
hearing loss was diagnosed.  


At the January 2006 Travel Board hearing, the appellant 
indicated that he wore hearing aids.  See page three and four 
of hearing transcript (transcript).  He contended he had 
bilateral hearing loss had worsened since last examined in 
2004.  See page six of transcript.  

Review of a large quantity of VA outpatient treatment records 
dated in 2005 and 2006 make no mention of any complaints made 
by the veteran regarding his hearing loss.  

On VA audiological evaluation in September 2006 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
35
75
85
LEFT
25
35
80
85

The average puretone thresholds were 56 decibels in both 
ears.  Speech audiometry revealed that speech recognition 
ability was 94 percent in the right ear and 96 in the left 
ear.  Right ear mild to profound sensorineural hearing loss, 
and left ear mild to severe sensorineural hearing loss was 
diagnosed.  The examiner mentioned that the veteran wore 
hearing aids.  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.


Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11)  auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on puretone thresholds alone may 
be assigned.  38 C.F.R. § 4.86.  Such an "exceptional 
pattern" is not demonstrated in the instant case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

On December 2004 VA audiometry (which reflects the greatest 
degree of hearing loss shown during the appellate period), 
the average puretone threshold for the veteran's right ear 
was 56 decibels, and speech discrimination was 88 percent.  
Under 38 C.F.R. § 4.85, Table VI, such hearing acuity is 
characterized as Level II.  The left ear average puretone 
threshold was 59 decibels, with 94 percent speech 
discrimination, resulting in Level II hearing, also.  Under 
38 C.F.R. § 4.85, Table VII where there is Level II hearing 
acuity in each ear, a noncompensable rating is to be assigned 
(under Code 6100).  The RO applied the Rating Schedule 
accurately, and there is no schedular basis for a higher 
rating.  An unusual pattern of hearing warranting a rating 
under 38 C.F.R. § 4.86 is not shown.

The Board acknowledges the argument proffered by the 
veteran's representative in February 2007, namely, that the 
manner in which the VA audiology evaluations were 
administered (in a "sound controlled room") was not, in 
effect, representative of the "ordinary conditions of 
life."  See Appellant's Brief.  As indicated above, 
evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  In other words, 
the examinations performed by VA were consistent with the 
letter and the intent of the regulations.  The veteran's 
statements describing his symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed against the 
objective medical evidence and the pertinent rating 
criteria.  

This case involves an appeal to the initial rating assigned.  
In such cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson.  However, it is not shown 
that the veteran's hearing loss disability has varied 
significantly in severity during the course of the appeal 
period, and the rating assigned is based on the greatest 
level of impairment shown during the appellate period.  In 
fact, in June 2006 the veteran's hearing acuity was shown to 
have been, in comparison to previous VA audiometry testing 
accomplished in 2001 and 2004, improved.  Consequently, there 
is no competent evidentiary basis for "staged ratings" in 
this case.  The rating assigned encompasses the maximum level 
of hearing loss shown during the appellate period.  

As mentioned, disability ratings for hearing impairment are 
derived by a mechanical application of VA's Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann.  Here, such mechanical 
application of the Rating Schedule results in a 
noncompensable rating.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's representative claimed, as part of an 
Appellant's Brief, dated in February 2007, that as the method 
of hearing acuity testing used by VA was essentially 
inadequate to measure the level of hearing ability the 
veteran had under the "ordinary conditions of daily life," 
consideration of a higher rating on an extraschedular basis 
was warranted.  An extraschedular evaluation in order when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321.

Since September 7, 2001, the Board does not find that a 
compensable rating is warranted on an extraschedular basis 
because the disorder has not resulted in frequent 
hospitalizations. Further, no evidence has been proffered 
showing that the disorder alone causes a marked interference 
with employment that is not anticipated by the rating 
assigned by this decision.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

A compensable rating for hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


